DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 7/01/2022 in which claims 1, 2 and 17 have been amended. Claims 7, 10 and 20 are cancelled. Currently claims 1-6, 8, 9, 11-19 and 21 are pending for examination in this application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are “locking means” in claims 4-6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonney et al. (WO 2004/011071 A1) in view of Djupesland (US 2014/0073562 A1) in further view of Lane (US 2006/0207596 A1) in further view of Rasor et al. (US 2006/0076011 A1). 
Regarding claim 1, Bonney discloses a dispenser assembly and method (figures 7a-7b), characterized in that it comprises: 
	a first reservoir (340) containing a plurality of doses of a fluid (page 38, lines 8-11; page 8, lines 18-29), a metering pump (342; page 8, line 25) being mounted on said first reservoir (340; page 38, lines 8-11) so as to dispense a dose of fluid each time said dispenser assembly is actuated (page 8, lines 25-29; page 39, lines 23-26, page 40, lines 9-18), the pump actuated along a longitudinal axis (vertical axis through 340);
	a compressed gas flow generator system (330 MDI: page 7, lines 4-12; page 38, lines 8-11) for dispensing a flow of compressed gas each time said dispenser assembly is actuated (page 7, lines 4-12; page 40, lines 9-18);
	an endpiece (320, 370, 354, 364, 350, 360) comprising a connection portion (352, 362) and an insertion element (320), said connection portion (352, 362, 354, 364, 370) being fastened at one end (362) to the outlet of said metering pump (342; see figure 7b), and at the other end (352) to the outlet (332) of said compressed gas flow generator system (330), said connection portion (352, 362, 354, 364, 370) including a fluid chamber (370) that, each time said dispenser assembly is actuated, receives the dose of fluid dispensed by said metering pump (page 39, line 14 “common exit conduit”), and the flow of compressed gas dispensed by said compressed gas flow generator system (page 39, line 14 “common exit conduit), said insertion element (320) extending along an axis (see figure 7a-7b) and containing a dispenser channel (channel within 320) that is connected at one end  to said fluid chamber (see figure 7b), and that is provided at the other end with a dispenser orifice (orifice of 320) through which said dose of fluid and said flow of compressed gas are dispensed (320 is for placing into a user’s mouth and inhaling), said axis (axis through 320) forming an angle relative to said longitudinal axis (vertical axis as set forth above; see figures 7a-7b)
	wherein, during actuation of said dispenser assembly, said metering pump is actuated before said compressed gas flow generator system (page 39, lines 23-26; page 40 lines 9-10; page 40, lines 15-18), such that said dose of fluid is initially dispensed into said fluid chamber and then said dose of fluid is expelled under pressure by said flow of compressed gas out from said fluid chamber through said dispenser channel (page 8, lines 25-29);
	wherein said compressed gas flow generator system (330 MDI: page 7, lines 4-12; page 38, lines 8-11) includes a second reservoir (330 MDI) containing a plurality of doses of at least one pressurized propellant gas (page 7, lines 4-12, lines 26-30), such that said at least one pressurized propellant gas remains pressurized before and immediately after said dispenser assembly is actuated (the propellant within MDI 330 is always pressurized in order to propel and thus is pressurized both before and immediately after actuation), a metering valve (332) mounted on said second reservoir (330, see figures 7a-7b) so as to dispense a dose of propellant gas each time said dispenser assembly is actuated (page 7, lines 26-30), said metering valve including a valve member (valve stem) movable axially along said longitudinal axis (page 8, lines 4-16; see figure 7b which shows axis of movement of 332 being parallel to vertical axis through 340 and thus movement is axially along the vertical axis through 340: this interpretation is when “along an axis” requires movement proximate to the axis in the same direction as the axis). 
	Bonney does not explicitly disclose the dispenser assembly in figures 7a-7b is a nasal dispenser assembly, however Bonney discloses that the outlet can have any suitable form such as a nozzle for insertion into the nasal cavity of a patient (page 10, lines 27-29).
	Thus it would have been obvious to have modified figures 7a-7b of Bonney to include a nasal piece and thus make the dispenser a nasal dispenser as taught by Bonney for the purpose of delivering substances to the nasal cavity as was envisioned by Bonney.
	Bonney does not explicitly disclose what a nasal endpiece structure is. More specifically Bonney does not explicitly disclose said nasal insertion element comprising an elongate body for inserting into a user’s nostril.
	However Djupesland teaches a nasal delivery device including a nosepiece (34, 30) comprising an elongate body for inserting into a user’s nostril [0137].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonney to include a nosepiece comprising an elongate body for inserting into a user’s nostril for the benefit of delivering aerosols directly to a user’s nasal cavity.
As currently modified, Bonney does not explicitly disclose the metering pump including a piston that is movably axially along a longitudinal axis.
	However, Lane teaches that it is known for a metering pump (310+320) to include a piston (310) that is movable axially along a longitudinal axis (axis through 310).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonney wherein the metering pump includes a piston that is movably axially along a longitudinal axis as taught by Lane for the purpose of metering a liquid for delivery to the nasal cavity. 
	Bonney as modified does not explicitly disclose wherein the second reservoir contains a pressurized propellant gas without active fluid. 
	However, Rasor teaches an apparatus for nasal delivery (figure 3a) containing a first reservoir with a physiologically active agent [0010] and a second reservoir with a pressurized propellant gas without active fluid (the adjuvant gas being carbon dioxide as set forth in [0007] [0009] (reservoirs 202 and 204 shown in figure 2).
	Thus it would have been obvious to one having ordinary skill in the art to have modified Bonney wherein the second reservoir contains a pressurized propellant gas without active fluid as taught by Rasor for the benefit of promoting the uptake of the agent (equivalent to the fluid in Bonney in first reservoir) by the tissue and/or promoting an activity of the agent.

Regarding claim 21, Bonney as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Bonney further discloses wherein the plurality of doses of a fluid (page 38, lines 8-11; page 8, lines 18-29) contained in the first reservoir is a plurality of doses of an active pharmaceutical (page 38, lines 8-11; page 8, lines 18-29) (page 41, line 7-page 42, line 27). Rasor further discloses wherein the second reservoir does not contain an active pharmaceutical fluid [0009].

Claims 1-3, 8, 9 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccio (US 3,921,857) in view of Djupesland (US 2014/0073562 A1) in view of Marand (US 3,741,443)
Regarding claim 1, Riccio discloses a device and method:
a first reservoir (32, 43) containing a plurality of doses of a fluid (L, col. 3, lines 48-52), a metering pump (30, 41) being mounted on said first reservoir (figures 1, 4) so as to dispense a dose of fluid each time said dispenser assembly is actuated (col. 4, lines 49-60), said metering pump including a piston (col. 3, line 50) that is movable axially along a longitudinal axis (vertical axis of device; see figures 1, 4);
	a compressed gas flow generator system (opposite end of body, col. 3, lines 21-26) for dispensing a flow of compressed gas each time said dispenser assembly is actuated (col. 4, lines 62-68);
	an endpiece (14+middle of 10) comprising a connection portion (middle section of 10) and an insertion element (14), said connection portion (middle section of 10) being fastened at one end to the outlet of said metering pump (where 12 meets middle section of 10), and at the other end to the outlet of said compressed gas flow generator system (see figures 1, 4), said connection portion including a fluid chamber (17) that, each time said dispenser assembly is actuated, receives the dose of fluid dispensed by said metering pump (col. 4, lines 54-60), and the flow of compressed gas dispensed by said compressed gas flow generator system (col. 4, lines 64-68), said insertion element (14) extending along an axis (see figure 1) and containing a dispenser channel (channel through 14) that is connected at one end to said fluid chamber (17), and that is provided at the other end with a dispenser orifice (orifice of 320) through which said dose of fluid and said flow of compressed gas are dispensed (320 is for placing into a user’s mouth and inhaling), said axis (axis through 14) forming an angle relative to said longitudinal axis (vertical axis as set forth above; see figure 1)
	wherein, during actuation of said dispenser assembly, said metering pump is actuated before said compressed gas flow generator system, such that said dose of fluid is initially dispensed into said fluid chamber and then said dose of fluid is expelled under pressure by said flow of compressed gas out from said fluid chamber through said dispenser channel (col. 4, lines 54-68);
wherein said compressed gas flow generator system includes a second reservoir (18, 19) without active fluid (air as set forth in col. 3, lines 21-22), a metering valve (25+29) being mounted on said second reservoir (see figures 1, 2) so as to dispense a dose of gas each time said dispenser assembly is actuation (col. 4, lines 54-68), said metering valve (25, 29) including a valve member (29) that is movable axially along said longitudinal axis (see figures 1, 2; “along said axis” interpreted as being movable on said axis)
Riccio does not explicitly disclose wherein said second reservoir contains a plurality of doses of at least one pressurized propellant gas, such that said at least one pressurized propellant gas remains pressurized before and immediately after said dispenser assembly is actuated.
	However, Marand teaches a dispensing system wherein a second reservoir (9) with a metering valve (8) so as to dispense a dose of gas each time the dispenser assembly is actuated (col. 3, lines 57-61), said metering valve (8) including a valve member (7b) that is moveable along a vertical axis (as can be seen in figure 1; col. 3, lines 6-9), the second reservoir contains a plurality of doses of at least one pressurized propellant gas (col. 3, lines 57-61), such that said at least one pressurized propellant gas remains pressurized before and immediately after said dispenser assembly is actuated (the propellant in 9 is always pressurized in order to propel and thus is pressurized both before and immediately after actuation). Marand also discloses no active fluid in the second reservoir (col. 1, lines 19-22 indicate product is separate from propellant).
	Thus it would have been obvious to have modified the compressed gas flow generator system of Riccio with that of Marand as set forth above for the benefit of having a replaceable propellant cartridge (col. 4, lines 47-54) with less moving parts to that of Riccio, making it a simpler construction.
	Riccio does not explicitly disclose what the endpiece structure is. More specifically Riccio does not explicitly disclose said nasal insertion element comprising an elongate body for inserting into a user’s nostril.
	However Djupesland teaches a nasal delivery device including a nosepiece (34, 30) comprising an elongate body for inserting into a user’s nostril [0137].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Riccio to include a nosepiece comprising an elongate body for inserting into a user’s nostril for the benefit of delivering aerosols directly to a user’s nasal cavity.

Regarding claims 2 and 18, Riccio further discloses wherein an actuation force of said metering pump (30, 41) is less than the actuation force of said compressed gas flow generator system (as set forth in col. 4, lines 54-68 while activated at the same time the liquid is dispensed first such that the actuation force of 30, 41 is less than the compressed gas). 

Regarding claims 3 and 19, Riccio further discloses wherein an actuation stroke of said metering pump (30, 41) is shorter than an actuation stroke of said compressed gas flow generator system, such that in the event of simultaneous actuations, said dose of fluid is dispensed by said metering pump before said flow of compressed gas is dispensed by said compressed gas flow generator system. (col. 4, lines 54-68).

Regarding claim 8, Riccio further discloses wherein said piston (36, 46) of said metering pump (30, 41) co-operates with a pump spring (39) that urges said piston (36, 46) towards a rest position (col. 4, lines 24-28), and said valve member (29) of said metering valve (29, 25) co-operates with a valve spring (20) that urges said valve member (29) towards said rest position, said pump spring resisting deformation less than said valve spring (col. 4, lines 54-68). Marand also discloses a valve member (7b) co-operating with a valve spring that urges the valve member towards said rest position (col. 1, lines 42-51).

Regarding claim 9, Riccio further discloses wherein during actuation of said dispenser assembly, said first and second reservoirs (32, 51 and 18, 19) are moved axially towards each other (see figures 1, 2), thus urging said piston (121) and said valve member towards respective actuated positions (see figures 1, 2; col. 4, lines 54-68), said piston (36, 36) being moved towards its actuated position before said valve member (29) is moved towards its actuated position (col. 4, lines 54-68).

Regarding claims 15-16, Riccio as modified by Djupesland further discloses wherein said nasal insertion element (34, 30) of said nasal endpiece is made, at least in part, of a flexible and/or deformable materials, such as thermoplastic material [0137]; wherein the portion of said nasal insertion element (34, 30) that is inserted into the nostril during actuation is made with said flexible and/or deformable material [0137].

Regarding claim 17, Riccio discloses a method of actuating a dispenser assembly for dispensing a nasal fluid, the method comprising the following steps:
(a) providing a nasal fluid dispenser assembling (figures 1-4) comprising:
a first reservoir (32, 43) containing a plurality of doses of a fluid (L, col. 3, lines 48-52), a metering pump (30, 41) being mounted on said first reservoir (figures 1, 4) so as to dispense a dose of fluid each time said dispenser assembly is actuated (col. 4, lines 49-60), said metering pump including a piston (col. 3, line 50) that is movable axially along a longitudinal axis A (vertical axis of device; see figures 1, 4);
	a compressed gas flow generator system (opposite end of body, col. 3, lines 21-26) for dispensing a flow of compressed gas each time said dispenser assembly is actuated (col. 4, lines 62-68);
	an endpiece (14+middle of 10) comprising a connection portion (middle section of 10) and an insertion element (14), said connection portion (middle section of 10) being fastened at one end to the outlet of said metering pump (where 12 meets middle section of 10), and at the other end to the outlet of said compressed gas flow generator system (see figures 1, 4), said connection portion including a fluid chamber (17) that, each time said dispenser assembly is actuated, receives the dose of fluid dispensed by said metering pump (col. 4, lines 54-60), and the flow of compressed gas dispensed by said compressed gas flow generator system (col. 4, lines 64-68), said insertion element (14) extending along an axis (see figure 1) and containing a dispenser channel (channel through 14) that is connected at one end to said fluid chamber (17), and that is provided at the other end with a dispenser orifice (orifice of 320) through which said dose of fluid and said flow of compressed gas are dispensed (320 is for placing into a user’s mouth and inhaling), said axis B (axis through 14) forming an angle relative to said longitudinal axis A (vertical axis as set forth above; see figure 1)
	(b) actuating said metering pump before said compressed gas flow generator system, such that said dose of fluid is initially dispensed into said fluid chamber and then said dose of fluid is expelled under pressure by said flow of compressed gas out from said fluid chamber through said dispenser channel, and through said dispenser orifice (col. 4, lines 54-68);
wherein said compressed gas flow generator system includes a second reservoir (18, 19) without active fluid (air as set forth in col. 3, lines 21-22), a metering valve (25+29) being mounted on said second reservoir (see figures 1, 2) so as to dispense a dose of gas each time said dispenser assembly is actuated (col. 4, lines 54-68), said metering valve (25, 29) including a valve member (29) that is movable axially along said longitudinal axis (see figures 1, 2; “along said axis” interpreted as being movable on said axis), said first (32, 43) and second (18, 19) reservoirs are moved axially towards each other (see figures 1, 2), thus urging said piston (121) and said valve member towards respective actuated positions (see figures 1, 2; col. 4, lines 54-68), said piston (36, 46) being moved towards its actuated position before said valve member (29) is moved towards its actuated position (col. 4, lines 54-68).
	Riccio does not explicitly disclose wherein said second reservoir contains a plurality of doses of at least one pressurized propellant gas, such that said at least one pressurized propellant gas remains pressurized before and immediately after said dispenser assembly is actuated.
	However, Marand teaches a dispensing system wherein a second reservoir (9) with a metering valve (8) so as to dispense a dose of gas each time the dispenser assembly is actuated (col. 3, lines 57-61), said metering valve (8) including a valve member (7b) that is moveable along a vertical axis (as can be seen in figure 1; col. 3, lines 6-9), the second reservoir contains a plurality of doses of at least one pressurized propellant gas (col. 3, lines 57-61), such that said at least one pressurized propellant gas remains pressurized before and immediately after said dispenser assembly is actuated (the propellant in 9 is always pressurized in order to propel and thus is pressurized both before and immediately after actuation). Marand also discloses no active fluid in the second reservoir (col. 1, lines 19-22 indicate product is separate from propellant).
	Thus it would have been obvious to have modified the compressed gas flow generator system of Riccio with that of Marand as set forth above for the benefit of having a replaceable propellant cartridge (col. 4, lines 47-54) with less moving parts to that of Riccio, making it a simpler construction.
	Riccio does not explicitly disclose what the endpiece structure is. More specifically Riccio does not explicitly disclose said nasal insertion element comprising an elongate body for inserting into a user’s nostril.
	However Djupesland teaches a nasal delivery device including a nosepiece (34, 30) comprising an elongate body for inserting into a user’s nostril [0137].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Riccio to include a nosepiece comprising an elongate body for inserting into a user’s nostril for the benefit of delivering aerosols directly to a user’s nasal cavity.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccio (US 3,921,857) in view of Djupesland (US 2014/0073562 A1) in view of Marand (US 3,741,443) in further view of Wright et al. (US 2007/0181120 A1).
Regarding claim 4, Riccio further discloses wherein said compressed gas flow generator system (opposite end of body, col. 3, lines 21-26) includes means such that compressed gas is dispensed after said dose of fluid has been dispensed by said metering pump (col. 4, line 61-col. 5, line 10).
	Riccio is not explicitly state the means are locking means which are released in order to actuate the compressed gas system and release compressed gas. 
	However, Wright teaches that it is known to provide locking means (19, 20 [0081]) in order to actuate a container at a predetermined force [0081] and wherein the locking means are released in order to actuate the container [0081]. 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Riccio to include locking means which are released in order to actuate the compressed gas system and release compressed gas as taught by Wright for the benefit of ensuring a specific actuation force before gas is released [0081].

Regarding claim 5, Riccio as modified further discloses wherein said locking means (19, 20 of Wright) prevent said compressed gas flow generator system from being actuated (Wright: [0081]).

Regarding claim 6, Riccio as modified further discloses wherein said locking means (19, 20 of Wright) prevent said compressed gas flow generator system from being dispensed (Wright: [0081])

Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccio (US 3,921,857) in view of Djupesland (US 2014/0073562 A1) in view of Marand (US 3,741,443) in further view of Bonney et al. (WO 2004/011071 A1)
Regarding claim 14, Riccio does not explicitly disclose wherein said fluid contained in the first reservoir includes an active pharmaceutical. 	However, Bonney teaches wherein a first reservoir (340) contains fluid with an active pharmaceutical (page 38, lines 8-11; page 8, lines 18-29) (page 41, line 7-page 42, line 27). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Riccio wherein said fluid contained in the first reservoir includes an active pharmaceutical for the benefit of delivering medicament to the user. 

Regarding claim 21, Riccio does not explicitly disclose wherein said fluid contained in the first reservoir includes an active pharmaceutical. 	However, Bonney teaches wherein a first reservoir (340) contains fluid with an active pharmaceutical (page 38, lines 8-11; page 8, lines 18-29) (page 41, line 7-page 42, line 27). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Riccio wherein said fluid contained in the first reservoir includes an active pharmaceutical for the benefit of delivering medicament to the user. 
Riccio as modified by Rasor, further discloses wherein the second reservoir does not contain an active pharmaceutical fluid (Rasor: [0009]).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccio (US 3,921,857) in view of Djupesland (US 2014/0073562 A1) in view of Marand (US 3,741,443) in further view of Szymiczek et al. (US 2016/0243319 A1).
Regarding claim 11, Riccio as modified discloses the claimed invention substantially as claimed as set forth for claim 8 above. Riccio further discloses an that body 10 that is fastened around said second reservoir and/or said compressed gas flow generator system (see figures 1, 2), but does not explicitly state that the body 10 includes a finger rest for receiving the user’s fingers while actuating said dispenser assembly. 
However Szymichek teaches a dispensing assembly which includes an actuator (130) with a finger rest (132) for receiving the user’s fingers while actuating said dispenser assembly [0039].
Thus it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified Riccio to include a finger rest for receiving the user’s fingers while actuating said dispenser assembly as taught by Szymichek for the benefit of aiding the user in actuating the device. 
The device of Riccio and the device claimed differ in that the connection member is a separate component of the exterior of the device. In Riccio these two components appear to be one. However, Marand teaches that it is known to separate the connection member (3) with the exterior of the device (10), such that the exterior of the device is the actuator as claimed. 
It would have been obvious to one having ordinary skill in the art to have modified Riccio wherein the connection member is a separate component of the exterior of the device as taught by Marand for ease of manufacturing separate components as opposed to one large complex component. 

Regarding claim 12, Riccio as modified discloses wherein said actuator (exterior of 10 as modified by Marand) comprises a hollow shell (10 of Marand) that contains said compressed gas flow generator system and that surrounds said metering pump (lower part of figure 1 of Marand), at least in part, said first reservoir (9 of Marand) projects axially out from said hollow shell (see figure 1 of Marand).

Regarding claim 13, Riccio as modified discloses wherein said actuator (exterior of 10 as modified by Marand) comprises a hollow sleeve (10 of Marand) that is fastened around said compressed gas flow generator system and that surrounds said metering pump (lower part of figure 1 of Marand), at least in part, said first reservoir (9 of Marand) and said compressed gas flow generator system project axially out from said hollow shell (see figure 1 of Marand).

Response to Arguments
Applicant's arguments filed 7/01/2022 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art of Bonney does not describe or consider replacing one of the two MDIs with a manual pump as claimed. The examiner notes Bonney was not relied upon to teach this limitation. The examiner also notes that the term “manual” is not in the claim language.
Applicant asserts that the motivation of modifying with Lane “purpose of metering a liquid for delivery to the nasal cavity” is a repetition of what a metering pump does and thus is not a rationale for modification. The examiner respectfully disagrees. First, Bonney does not explicitly disclose the metering pump including a piston that is movably axially along a longitudinal axis. Lane is relied upon to teach that it is known for a metering pump (310+320) to include a piston (310) that is movable axially along a longitudinal axis (axis through 310). The purpose of this structure is such that liquid that is metered an be delivered to a nasal cavity.
Further, applicant’s representative asserts pressure values for manually actuated pumps versus pressurized propellant gas. As per MPEP 716.01(c) to be a probative value, any objective evidence should be supported by actual proof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Applicant’s representative asserts that Bonney does not suggest using one of the two MDIs for dispensing only a propellant gas as claimed. The claim requires a propellant gas “without active fluid”. Bonney is not relied upon for this limitation. 
Rasor teaches an apparatus for nasal delivery (figure 3a) containing a first reservoir with a physiologically active agent [0010] and a second reservoir with a pressurized propellant gas without active fluid (the adjuvant gas being carbon dioxide as set forth in [0007] [0009] (reservoirs 202 and 204 shown in figure 2). Thus the examiner maintains it would have been obvious to one having ordinary skill in the art to have modified Bonney wherein the second reservoir contains a pressurized propellant gas without active fluid as taught by Rasor for the benefit of promoting the uptake of the agent (equivalent to the fluid in Bonney in first reservoir) by the tissue and/or promoting an activity of the agent. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant traverses the rejection of Riccio, Djupesland in view of Marand. Specifically, applicant asserts Riccio does not have a cylinder that is pressurized always as required by the claim. Riccio is not relied upon to disclose this limitation. 
Applicant’s representative is asserting that the liquid in the instant application is dispensed at a much higher pressure in order to reach the ethmoid sinuses. The examiner notes that a pressure nor target location in not in the instant claim language. 
	In response to applicant’s arguments that there is not motivation to replace the air pump of Riccio, the examiner takes the position that it would have been obvious to have modified the compressed gas flow generator system of Riccio with that of Marand as set forth above for the benefit of having a replaceable propellant cartridge (col. 4, lines 47-54) with less moving parts to that of Riccio, making it a simpler construction. The examiner also notes that “without active fluid” is disclosed by Riccio in the instant rejection.
	Further, Marand is only relied upon to teach a dispensing system wherein a second reservoir (9) with a metering valve (8) so as to dispense a dose of gas each time the dispenser assembly is actuated (col. 3, lines 57-61), said metering valve (8) including a valve member (7b) that is moveable along a vertical axis (as can be seen in figure 1; col. 3, lines 6-9), the second reservoir contains a plurality of doses of at least one pressurized propellant gas (col. 3, lines 57-61), such that said at least one pressurized propellant gas remains pressurized before and immediately after said dispenser assembly is actuated (the propellant in 9 is always pressurized in order to propel and thus is pressurized both before and immediately after actuation). Marand also discloses no active fluid in the second reservoir (col. 1, lines 19-22 indicate product is separate from propellant). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Price et al. (US 2006/0213514 A1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785